Mr. Presiding Justice Brown delivered the opinion of the court. This is a writ of error to the Municipal Court of Chicago to reverse a judgment of $32.50 rendered by that Court on November 11, 1909, in favor of the American Cas Machine Company against Silvestro Griggi, the plaintiff in error. The amount was for rental of a regulator belonging to the Gras Machine Co. applied, at Grigg’s request and under a contract for rental payments, as the Company contends, to certain gas pipes which Griggi used in his business and which he contends he used in connection with a partner who was not joined as defendant in the suit. So far as there is any contradiction in the evidence, however, it is on questions of fact, and there was plainly a case, made by the plaintiff’s evidence to justify the judgment, which is affirmed. Affirmed.